Per Curiam.
The defendant was accused by information of the crime of owning and keeping intoxicating liquor with intent to sell the same in violation of law. We infer from the record and the law that he was convicted of the crime charged in justice’s court, and appealed to the district court. He was found guilty in that court, and adjudged to pay a fine of fifty dollars and costs, and to he imprisoned in the county jail for a specified time if the fine and costs were not paid. Prom that judgment he appeals to this court. The cause is submitted to us on a transcript of the information, judgment, notice of appeal, and appeal bond. We have inspected the record before us, without discovering any error prejudicial to the defendant. The judgment is, therefore, affirmed.